Citation Nr: 0700284	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-41 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right foot plantar fasciitis, with 
degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left foot plantar fasciitis, with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a service connection for 
plantar fasciitis with degenerative joint disease of the 
first metatarsal phalanageal joint, with a noncompensable 
evaluation.  The RO subsequently issued a November 2004 
rating decision granting separate 10 percent evaluations for 
each foot under diagnostic code 5278, analogous to pes cavus, 
effective the day following separation from service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for another matter, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran. 

The veteran is currently receiving separate evaluations of 10 
percent for plantar fasciitis in both feet.  He contends that 
he is entitled to higher disability ratings.  A review of 
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006) reveals that 
there is no authority to evaluate each foot separately.  The 
disability can be rated as resulting in "unilateral" or 
"bilateral" involvement.  This rating error must be 
reviewed and addressed by the RO.

The veteran was afforded a VA fee-based examination in 
September 2003; however, there is no indication that the C-
file was reviewed prior to that examination.  The examiner's 
diagnosis was bilateral plantar fasciitis, flat feet, and 
degenerative joint disease of the first metatarsal phalangeal 
joint of the left foot.  Upon physical examination, 
dorsiflexion of the ankles revealed no limitation of motion.  
Palpation of the metatarsal heads of the toes produced no 
tenderness, but moderate tenderness at the plantar aspect was 
noted.  The examiner also indicated that there were no signs 
of any dropped forefoot or any sign of medial tilting of the 
upper border of the talus.

Private podiatry treatment records dated in February 2004 
reflect continued treatment for plantar fasciitis.  Physical 
examination revealed the presence of marked ankle equinus.  
X-rays revealed that the veteran had a "significant" cavus 
foot type.  The veteran's primary care physician rendered a 
diagnosis of talipes cavus/equinus and plantar fasciitis in a 
September 2004 statement offered in support of the veteran's 
claim for an increased rating.  He further indicated that the 
veteran has not had significant relief of his plantar 
fasciitis from either orthotics or local injection therapy.  
In addition, in a November 2004 written statement, the 
veteran alleged he was unable to flex his feet and ankles.  

The Board observes that the only VA examination conducted in 
this appeal is almost three years old and the veteran's 
claims file was not reviewed prior to that examination.  In 
this regard, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In addition, the claims folder must be reviewed prior to the 
examination and an opinion should be obtained to determine 
whether the recently diagnosed talipes cavus and ankle 
equinus is related to the veteran's service-connected 
bilateral plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his bilateral 
foot disorder from February 2004 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of impairment caused by 
bilateral plantar fasciitis with 
degenerative joint disease of the first 
metatarsal phalangeal joints.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to indicate 
whether all toes tend to dorsiflexion; 
and also if there is limitation of 
dorsiflexion at ankle to right angle, 
shortened plantar fascia, and marked 
tenderness under metatarsal head.   The 
examiner should also indicate what, if 
any, causal relationship exists between 
the veteran's service-connected bilateral 
plantar fasciitis disability and the 
talipes cavus and equinus.  

4.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and evaluate the disorder.  The 
rating criteria under Diagnostic Code 
5278 must be correctly applied.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


